PER CURIAM.
These consolidated appeals and this cross-appeal arise from two connected automobile accidents involving three vehicles.
We affirm the final judgments entered against Niazi, Jorge, and Wilfred Faroh and Juan Daza [the Farohs] in favor of General Rent-A-Car, Inc., on the authority of Progressive American Insurance Co. v. McKinnie, 460 So.2d 389 (Fla. 4th DCA 1984), approved, 488 So.2d 825 (Fla.1986).
We also affirm the final judgment entered against Morales in favor of the Fa-rohs upon a finding that it was well within the discretion of the trial court to determine whether Morales should be allowed to recross-examine one of the Farohs’ expert witnesses, and any error in this regard was at most harmless. See Wallace v. Rashkow, 270 So.2d 743, 745 (Fla. 3d DCA 1972).
Finally, we find that the other issues raised on cross-appeal by General Rent-A-Car are rendered moot by our affirmance in its favor.
Affirmed.